Title: [Diary entry: 3 November 1785]
From: Washington, George
To: 

Thursday 3d. Thermometer at 54 in the Morning—60 at Noon and 58 at Night. Morning clear, Calm, and very pleasant; but the wind springing up about 10 Oclock in the No. West, & blowing pretty fresh, it turned cool towards Evening. Borrowed a Scow from Colo. Gilpin, with which to raise Mud

from the Bed of the river or Creek, to try the efficacy of it as a Manure, and sent it to the river Plantation for that purpose. Went over there myself to mark off a piece of ground to spread it on, after it should get mellowed by the frosts of the Winter. Mrs. Fendal, Mrs. & Miss Lee & Doctr. Skinner went away, breakfasting first. Took up 11 Pines of a large size & planted them in the green brier hedge & circle at the extremity of the Lawn within the Gate.